Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota, US 2002/0148923 A1.
	Kiyota ‘923 teaches a method of using the apparatus, as shown in Figures 1-5.  Kiyota ‘923 discloses a sheet supply device (see figure 1) for supplying a sheet 1 from a first roll and a second roll (103, 104) around which the sheet is wound, the sheet supply device comprising: a first support shaft (i.e., a shaft supporting 103) that supports the first roll at a center position thereof, a second support shaft (i.e., a shaft supporting 104) that supports the second roll at a center position thereof, a joining mechanism (i.e., no an air cylinder 116 that drives the pressing roller 108 rather than a servomotor, so as to press the sheet of the first roll against an outer peripheral surface of the second roll, and the controller includes a shaft control unit (i.e., 10 controls 102-104 and 108, see figure 3) that controls driving the second shaft drive source (i.e., a shaft supporting 104 with the motor 40) such that the second roll is rotated, and a motor control unit 50 that presses the pressing roller 108 against the outer peripheral surface of the second roll via the sheet of the first roll by performing control on the air cylinder 116 rather than torque control on the servomotor, in a state in which the pressing roller 108 is positioned in an area farther away from the second roll than the control switching position that is away from the outer peripheral surface of the second roll by a preset distance while the second roll is rotated by the shaft control unit, see figures 1-5.
	As stated above, Kiyota ‘923 uses the air cylinder to move the press roller rather than a servomotor.  However, Kiyota ‘923 recognizes using motors for the rollers which does not limit a particular type of motor.  It would have been obvious to one of ordinary .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

SK
1/7/22
/SANG K KIM/Primary Examiner, Art Unit 3654